ITEMID: 001-93577
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MÜCEK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1960 and lives in Kandıra.
5. On 26 November 1995 the applicant was taken into custody by police officers from the Anti-Terrorist Branch of the Istanbul Security Directorate on suspicion of membership of an illegal organisation, namely the Dev-Yol (Revolutionary Way). On 8 December 1995 he was brought before the investigating judge at the Istanbul State Security Court, who ordered him to be detained pending trial. On 9 May 1996 the public prosecutor at the Istanbul State Security Court filed an indictment against the applicant and twelve other accused. Invoking Article 146 of the Criminal Code, he accused the applicant of membership of an illegal armed organisation and of involvement in activities which undermined the constitutional order of the State.
6. The trial commenced before the Istanbul State Security Court. In the subsequent hearings the court refused to release the applicant on account of the nature of the alleged offence and the state of the evidence. On 7 May 2004 the State Security Courts were abolished following a constitutional amendment, and the applicant’s case was transferred to the Istanbul Assize Court. On 30 November 2006 the applicant was released pending trial.
VIOLATED_ARTICLES: 5
